DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/21/2021. As directed by the amendment: claims 1, 10, 14, 16-18, 21 have been amended; claims 8-9, 13, 15 have been canceled; and no new claims have been added. Thus, claims 1-7, 10-12, 14, 16-22 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 02/22/2021.

Response to Arguments
 Applicant’s argument page 9 of the remarks filed 04/21/2021 that the prior arts fail to disclose the amended limitation in claim 1. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Brad Wilson on 04/26/2021. 
The application has been amended as follows: 
Claim(s) 5-7 are cancelled. 

Allowable Subject Matter
 Claims 1-4, 10-12, 14, 16-22 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Stiffler (US 2018/0339110), McKay (US 2,156,023), Schweizer (US 4,685,910), and Rowe et al. (US 2017/0296753).
Regarding claim 1, the prior arts fail to disclose/teach among all the limitation or render obvious an ophthalmic device comprising a drive member coupled to the actuator wherein the drive member comprises a plurality of drive teeth, a plunger coupled to the actuator wherein the plunger comprises a plurality of plunger teeth, a rear seal coupled to a proximal end of the plunger and disposed within the inlet port, the rear seal configured to prevent fluid from leaking out of the plunger when the device is being primed, a bore tube slidingly coupled to a distal end of the plunger, and a front seal coupled to the distal end of the plunger and disposed completely within the bore tube, the front seal configured to continuously prevent backflow of the fluid in a proximal direction through the bore tube, in combination with the total structure and function as claimed. Stiffler only discloses a plunger. McKay only teaches a hollow plunger for refilling the syringe with front seal. And, Schweizer only teaches a rear seal 39 coupled to a proximal end of the plunger 35, but is silent about the rear seal being disposed within the inlet port. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 19, the prior arts fail to disclose/teach among all the limitation or render obvious an internal mechanism for an ophthalmic device comprising a rear seal coupled to a proximal end of the plunger and disposed within the inlet port, the rear seal configured to prevent fluid from leaking out of the plunger when the device is being primed, in combination with the total structure and function as claimed. 
Examiner notes: see the notice of allowance mailed on 03/23/2020 of the related case 16/707,213 for the allowable subject matter and reasons for allowance; also see the allowable subject matter section of the office action of this application mailed on 02/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/DUNG T ULSH/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783